Exhibit No. 10.01

 

July 15, 2004

 

Mr. Michael J. Keough

306 White Springs Lane

Peachtree City, GA 30269

 

  Re: Caraustar Industries, Inc.

 

Dear Mike:

 

On behalf of Caraustar Industries, Inc. (the “Company”), I am pleased to offer
you the following amended and restated terms and conditions of employment with
the Company, which will, as provided herein, modify and supersede the existing
terms and conditions of your employment as set forth in letters dated February
13, 2002 and February 19, 2003, copies of which are enclosed.

 

1. Title: President and Chief Executive Officer.

 

2. Duties: Subject to control of the Board of Directors, your duties will
include, but not be limited to, general supervision and control of the business
and affairs of the Company, and such other duties consistent with your position
as assigned to you by the Board of Directors from time to time.

 

3. Compensation and Benefits

 

(a) Base Salary: $ 550,000 per year (provided in accordance with the Company’s
standard payroll practices for all salaried employees), which may be increased
by the Board of Directors in its sole discretion.

 

(b) Bonus: You will be eligible for an annual bonus at the Company’s discretion
under the terms of the Company’s Senior Management Incentive Compensation Plan
as currently in effect.

 

(c) Basic Benefit Plans: You will be eligible to participate in the Company’s
regular health, life, disability, retirement and other benefit plans offered to
all employees in accordance with the terms of those plans. In addition, you will
continue to be provided with the following other specific Company-paid benefits:

 

A basic life insurance policy of $1,000,000;

 

A long-term disability plan supplemental to the Company’s basic long-term
disability plan to ensure the replacement of at least 75% of your base salary in
the event of a qualifying disability;

 



--------------------------------------------------------------------------------

Mr. Michael J. Keough

July 15, 2004

Page 2

 

Four weeks of earned vacation annually;

 

Twenty-five years of industry service credit for purposes of the Short-Term
Disability income replacement plan;

 

Participation the Supplemental Employee Retirement Plan with twenty-five years
of industry service credit for purposes of the benefit calculation (with the
total benefit payable under the plan to be offset by any other payments from
qualified plans of prior employers);

 

Membership in a Country Club of your election;

 

Annual financial planning services;

 

Participation, if you elect, in any of the Company’s other voluntary benefit
plans for similarly situated employees.

 

4. Restricted Share and Equity Grants: No later than July 1, 2005 (which will
also be the date for determining the exercise price, as applicable, of the
grants described below), the Company will make the following stock-based grants
to you:

 

A one-time, fully vested grant of 3,500 restricted shares as consideration for
relinquishment of entitlement to the additional bonus that was otherwise due in
2004 (for plan year 2003) under the terms of your former employment agreement.

 

Equity grants of 50,000 shares as follows:

 

-25,000 non-qualified stock options; and

 

-25,000 PARS, with a performance vesting threshold of $18 per share.

 

5. Business Expenses: You will be reimbursed for reasonable and necessary
business expenses, in accordance with the Company’s policies and upon
presentation of appropriate documentation.

 

6. Membership on the Board of Directors: You will continue to be nominated for
membership to the Company’s Board of Directors, subject to the terms and
conditions normally applicable to such actions.

 



--------------------------------------------------------------------------------

Mr. Michael J. Keough

July 15, 2004

Page 3

 

7. Severance Benefits:

 

(a) In the event your employment is terminated other than because of your death
or “disability” (as defined below), by you for any reason, for “cause” (as
defined below) or in connection with a qualifying termination under the terms of
a change in control severance agreement to be entered between you and the
Company, you will be entitled to a severance benefit equal to at least 24 (24)
months’ continuation of your then-current base salary and benefits coverage in
place at the time of termination.

 

(b) In the event your employment is terminated because of your death or
disability, for cause, or by you for any reason, you will not be entitled to
receive any compensation or benefits after the date of termination, except for
any benefits accrued through the date of termination under the Company’s plans.

 

(c) In the event of a qualifying termination under the terms of your change in
control severance agreement with Company, you will be entitled to receive the
benefit provided thereunder.

 

(d) For purposes of this offer, “disability” means termination owing to your
inability to perform your duties hereunder by reason of disability or
incapacity, due to physical or mental illness, for a period in excess of six (6)
consecutive months, and “cause” means (i) your commission of a felony; or (ii)
fraud, misappropriation or embezzlement involving Company property or other
intentional wrongful acts that materially impair the goodwill or business of the
Company or that cause material damage to the Company’s property, goodwill or
business.

 

8. Restrictive Covenants: You agree, as a condition to your employment, to
execute any form of confidentiality, non-competition and non-solicitation
agreement reasonably requested by the Company and agree that the term of such
non-competition and non-solicitation agreement shall be no less than 12 months
following your termination of employment or any such longer period during which
you are receiving severance benefits from the Company or any successor.

 

9. Effective Time: The effective time of these amended and restated terms and
conditions of your employment shall be January 1, 2005, except with respect to
the grants described in Paragraph 4 above, which shall be effective as of July
15, 2004.

 

Sincerely,

CARAUSTAR INDUSTRIES, INC.

By:  

/s/ James E. Rogers

   

James E. Rogers, Chairman of the Board

 



--------------------------------------------------------------------------------

Mr. Michael J. Keough

July 15, 2004

Page 4

 

ACKNOWLEDGED AND AGREED:

/s/ Michael J. Keough

Michael J. Keough

Date:

 

7/14/04

 